



Exhibit 10.16


    Exhibit 10.16
CONSULTING SERVICES AGREEMENT
This Consulting Services Agreement (this "Agreement") is entered into as of the
1st day of March, 2019, by and among Priority Technology Holdings, Inc., a
Delaware corporation (the "Company"), and Bruce E. Mattox (the "Consultant").


W I T N E S S E T H :


WHEREAS, the Company desires for Consultant to provide Services (as defined
herein below) as a Consultant to the Board of Directors of the Company (the
"Board").


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereby agree as follows:


1.Appointment of Consultant. Per the request of the Chairman of the Board of
Directors of the Company, the Company hereby engages the Consultant to provide
Services to the Company and their direct and indirect subsidiaries (each, a
"Subsidiary"), including any other entities hereafter formed, acquired or
invested in by the Company or their Subsidiaries, and the Consultant hereby
accepts such engagement, in each case, on the terms and conditions provided in
this Agreement.


2.Board of Directors Supervision. The activities of the Consultant to be
performed under this Agreement shall be subject to the supervision of the Board
to the extent required by applicable law or regulation and subject to reasonable
policies not inconsistent with the terms of this Agreement adopted by the Board
and in effect from time to time.


3.Services. Subject to Section 2, during the term hereof, the Consultant shall
endeavor to serve as a Consultant to the Board, reporting directly to the
Chairman of the Board, and through such position maintain accessibility to
provide the Company with the following services on such basis as the Consultant
and the Board mutually agree upon and deem appropriate in their reasonable
discretion (the "Services"):


(a)    assisting the Company with monitoring certain financial, accounting and
administrative procedures;


(b)    assisting the Company with respect to certain future acquisition and
disposition strategies;


(c)
from time to time investigating business opportunities;





(d)
assisting the Company in monitoring certain risk management strategies;



(e)
monitoring the activities of the management team of the Company;




(f)
assisting the Company with respect to other strategic planning activities; and

(g)
providing such other services as may be reasonably requested by the Company and
may be agreed to by the Consultant.



Notwithstanding anything herein to the contrary, nothing herein shall require or
obligate the Consultant to engage in any activity which constitutes brokering or
providing investment advice.


4.Standard of Care. The Consultant (including any person or entity acting for or
on behalf of the Consultant) shall not be liable for any mistakes of fact,
errors of judgment, for losses sustained by the Company or any of their
Subsidiaries or for any acts or omissions of any kind (including acts or
omissions of the Consultant), unless caused by fraud, gross negligence or
intentional misconduct of the Consultant as finally determined by a court of
competent jurisdiction. The Consultant does not make any warranty, express or
implied, with respect to the services to be provided hereunder.


5.
Fees and Reimbursement of Costs.



(a)    Monthly Fee. In consideration of the Services, during the Term of this
Agreement, the Company shall pay the Consultant a cash monthly fee equal to
$24,166.67 (the "Monthly Fee"). The Company shall pay the Monthly Fee within ten
(10) business days following the end of each month during the term hereof.
(b)    Reimbursement of Costs. The Consultant shall not be obligated to make any
advance to or for the account of the Company or any of their Subsidiaries. The
Consultant shall be reimbursed for any actual and reasonable documented
out-of-pocket expenses incurred by Consultant in connection with the performance
by the Consultant of his duties hereunder; provided that any such expenses must
be pre-approved by the Chairman of the Company, in advance, prior to Consultant
incurring such expense for any expense to be reimbursable hereunder. Subject to
and in accordance with the foregoing, the Company shall, within 30 days of
receipt of appropriate documentation evidencing such pre-approved expenses,
reimburse the Consultant by wire transfer of immediately available funds or one
day available settlement via Automated Clearing House (ACH) electronic payment
means for any such amount paid by the Consultant, which shall be in addition to
any other amount payable to the Consultant under this Agreement.


6.Other Interests. The Company acknowledges and agrees that the Consultant shall
not be required to devote his full time and business efforts to the duties of
the Consultant specified in this Agreement, but instead shall devote only so
much of such time and efforts as are reasonably requested by the Board
commensurate with the mutually agreed upon scope of Services as set forth in
this Agreement.


7.
Independent Contractor.



(a)    The Consultant shall be an independent contractor, and nothing in this
Agreement shall be deemed or construed (i) to create a partnership or joint
venture between any Company or any Subsidiary and the Consultant, (ii) to cause
the Consultant to be responsible in any way for the debts, liabilities or
obligations of any Company, Subsidiary or other party, or (iii) to constitute
the appointment herein of Consultant or any of his employees as employees,
officers, directors, managers or agents of any Company or any Subsidiary.
Without the prior written consent of the Board, the Consultant shall not have
any authority to, and the Consultant shall not, enter into any contract or
agreement on behalf of the Company or any of the Company’s Subsidiaries or
otherwise bind or commit any of the Company or the Company’s Subsidiaries.


(b)    The Monthly Fee shall not be deemed to be wages, and therefore, shall not
be subject to any withholdings or deductions. The Consultant shall be
responsible for all tax payments, estimated tax payments or other tax
liabilities, as required. The Company shall issue an Internal Revenue Service
Form 1099 to the Consultant to account for the Monthly Fee.


(c)    Nothing contained herein shall be construed to create a relationship of
employer and employee between the Company and the Consultant. The Consultant has
previously served the Company and its Subsidiaries as the Company’s Chief
Financial Officer and Chief Accounting Officer pursuant to that certain
Executive Employment Agreement between Bruce E. Mattox and the predecessors of
the Company Priority Payment Systems Holdings, LLC, Pipeline Cynergy Holdings,
LLC and Priority Holdings LLC (collectively the “Predecessors”) dated May 21,
2014, as amended by that certain Executive Employment Agreement between Bruce E.
Mattox and the Company dated December 3, 2018 (collectively, the “Executive
Employment Agreement”). Effective as of February 28, 2019, the Consultant ceased
to be an employee of the Company or its Subsidiaries.


(d)    As an independent contractor, neither the Consultant nor any of its
employees is entitled to any employee benefits provided to the Company
employees, such as health insurance, pension benefits, workers' compensation,
unemployment insurance, or any similar benefit.


8.
Term and Termination.



(a)    Term. This Agreement shall commence on March 1, 2019 and shall expire on
February 29, 2020 (the “Term”).


(b)    Termination. This Agreement may be terminated at any time upon written
notice to Consultant by the Company.


(c)    Effect of Termination. In the event of termination of this Agreement for
any reason, the Company shall pay to the Consultant: (i) fees owed to the
Consultant but not yet paid by the Company as of the effective date of such
termination; and (ii) an early termination fee equal to the Monthly Fee times
the number of months remaining in the then-current Term of the Agreement. The
parties acknowledge and agree that the early termination fee is not a penalty
and is a reasonable pre-estimate of the actual damages to be incurred by
Consultant in the event of early termination of this Agreement.


9.Indemnification of the Consultant; Limitation of Liability. The Company and
their Subsidiaries hereby agree to jointly and severally indemnify and hold
harmless the Consultant ("Indemnified Party"), whether in connection with
serving as officer, director or manager of the Company or otherwise, from and
against all losses, claims, liabilities, suits, costs, damages, judgments,
amounts incurred or paid, amounts paid in settlement, fines, penalties and other
liabilities and expenses (including reasonable attorneys' fees) ("Losses")
directly or indirectly arising from or relating to their performance hereafter
of Services to the Company, except for any such Losses resulting from the gross
negligence or intentional misconduct of an Indemnified Party, or conduct of an
Indemnified Party which constituted fraud. The Company further agrees to
reimburse the Indemnified Parties monthly for any cost of defending any action
or investigation (including reasonable attorneys' fees and expenses), subject to
an undertaking from such Indemnified Party to repay the Company if such party is
determined not to be entitled to such indemnity. Notwithstanding anything to the
contrary set forth herein, in no event shall the Consultant be liable to the
Company and/or their Subsidiaries in connection herewith for any amount in
excess of fees actually received by the Consultant under Section 5(a) and
Section 5(b); except for any amount arising out of or relating to the gross
negligence, intentional misconduct, or fraud of the Consultant. The Company
shall pay the amounts described herein within ten (10) days after written demand
therefore is delivered to the Company. If and to the extent that the foregoing
indemnification undertaking may be unavailable or unenforceable for any reason,
the Company hereby agrees to make the maximum contribution to the payment and
satisfaction of each of the otherwise indemnifiable losses, claims, liabilities,
suits, costs, damages, judgments, amounts incurred or paid, amounts paid in
settlement, fines, penalties and other liabilities and expenses (including
reasonable attorneys' fees), to the maximum extent permissible under applicable
law. The rights of any Indemnified Party to indemnification hereunder will be in
addition to, but without duplication to, any other rights any such person or
entity may have under any other agreement or instrument to which such person or
entity is or becomes a party or is otherwise a beneficiary or under any
applicable law or regulation. The provisions of Section 4 and Section 9 shall
survive any termination of this Agreement.


10.Work Product. Company or its applicable Subsidiary shall have exclusive title
to and use of all copyrights, patents, trade secrets, or other intellectual
property rights associated with any programmed software, procedures, work-flow
methods, reports, manuals, visual aids, documentation, ideas, concepts,
techniques, inventions, processes, or works of authorship developed, provided or
created by the Consultant solely on behalf of the Company ("Work Product").
Company or its applicable Subsidiary shall have the sole right to obtain and to
hold in its own name copyright, patent, trademark, trade secret, and any other
registrations, or such other protection as may be appropriate to any Work
Product, and any extensions and renewals thereof. All such Work Product made in
the course of the Services rendered hereunder shall, to the extent possible, be
deemed "works made for hire" within the meaning of the Copyright Act of 1976, as
amended (the "Act"). The Consultant hereby expressly disclaims any interest in
any and all Work Product. To the extent that any work performed by the
Consultant is found as a matter of law not to be a "work made for hire" under
the Act, the Consultant hereby assigns to Company or its applicable Subsidiary
the sole right title and interest, including the copyright, in and to all such
Work Product, and all copies of them, without further consideration. For
purposes of assignment of the Consultant's copyrights in such Work Product, the
Consultant hereby appoints Company as its attorney-in-fact for the purpose of
executing any and all documents relating to such assignment. The Consultant
shall not copyright, patent, trademark, designate as his trade secret, sell, or
distribute any Work Product. The Consultant shall give Company or its applicable
Subsidiary and person designated by Company such reasonable assistance as may be
required to perfect the rights described in this Section, including but not
limited to, execution and delivery of instruments of conveyance, as may be
appropriate to give full power and proper effect to such assignment in the
United States and any foreign country.






11.
Miscellaneous.



(a)    Submission to Jurisdiction; Consent to Service of Process. The parties
hereby irrevocably submit to the exclusive jurisdiction of any federal or state
court located in Fulton County, Georgia over any dispute arising out of or
relating to this Agreement or any of the transactions contemplated hereby and
each party hereby irrevocably agrees that all claims in respect of such dispute
or any suit, action or proceeding related thereto may be heard and determined in
such courts. The parties hereby irrevocably waive, to the fullest extent
permitted by applicable law, any objection which they may now or hereafter have
to the laying of venue of any such dispute brought in such court or any defense
of inconvenient forum for the maintenance of such dispute. Each of the parties
agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.


(b)    Entire Agreement; Amendments and Waivers. This Agreement (including the
schedules and exhibits hereto, if any) represents the entire understanding and
agreement between the parties with respect to the subject matter hereof and
replaces and supersedes in its entirety any prior agreement or resolution
regarding services for the Board of Directors provided by the Consultant to the
Company; provided, however, that notwithstanding the foregoing or anything in
this Agreement to the contrary, (i) Consultant’s employment with the Company
shall be deemed to have occurred under Section 4.A of the Executive Employment
Agreement, and (ii) any remaining indemnification obligations under the
Executive Employment Agreement and any remaining non-solicit, non-compete,
non-hire or other restrictive covenants under the Executive Employment Agreement
shall survive execution of this Agreement. This Agreement can be amended,
supplemented or changed, and any provision hereof can be waived, only by written
instrument making specific reference to this Agreement signed by the Company, in
the case of an amendment, supplement, modification or waiver sought to be
enforced against the Company, or the Consultant, in the case of an amendment,
supplement, modification or waiver sought to be enforced against the Consultant.
The waiver by any party of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach. No failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law.


(c)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to conflicts of
law principles thereof.


(d)    Section Headings. The section headings of this Agreement are for
reference purposes only and are to be given no effect in the construction or
interpretation of this Agreement.


















(e)    Notices. All notices and other communications under this Agreement shall
be in writing and shall be given by personal delivery, nationally recognized
overnight courier or certified mail at the following addresses (or to such other
address as a party may have specified by notice given to the other party
pursuant to this provision):


If to the Company, to:


Priority Technology Holdings, Inc.
Attn: Chairman and CEO
2001 Westside Parkway, Suite 155
Alpharetta, Georgia 30004
 


With a copy (which shall not constitute notice) to:
Priority Technology Holdings, Inc.
Attn: General Counsel
2001 Westside Parkway, Suite 155
Alpharetta, Georgia 30004


If to Consultant, to:
Bruce E. Mattox
3045 Haven Reserve
Milton, Georgia 30004
    
Any such notice or communication shall be deemed to have been received (i) when
delivered, if personally delivered, (ii) on the next business day after
dispatch, if sent postage pre- paid by nationally recognized, overnight courier
guaranteeing next business day delivery, and
(iii) on the 5th business day following the date on which the piece of mail
containing such communication is posted, if sent by certified mail, postage
prepaid, return receipt requested.


(f)    Severability. If any provision of this Agreement is invalid, illegal or
unenforceable, the balance of this Agreement shall remain in effect. Upon such
determination that any term or other provision is invalid, illegal or
unenforceable, the parties shall negotiate in good faith to modify this
Agreement so as to effect, the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.


(g)    Binding Effect and Assignment; Third-Party beneficiaries. Except as
expressly provided herein, this Agreement shall not be assigned by any party,
and no party's obligations hereunder, or any of them, shall be delegated,
without the consent of the other party. Except as set forth in Section 9 or
otherwise provided herein, there shall be no third-party beneficiaries hereof.


(h)    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile, .pdf or other electronic means
shall be effective as delivery of a manually executed counterpart to the
Agreement.


(i)    Remedies Cumulative. Except as otherwise provided herein, no remedy
herein conferred upon a party hereto is intended to be exclusive of any other
remedy. No single or partial exercise by a party hereto of any right, power or
remedy hereunder shall preclude any other or further exercise thereof. All
remedies under this Agreement or otherwise afforded to any party, shall be
cumulative and not alternative.


(j)    Interpretation. When a reference is made in this Agreement to an article,
section, paragraph, clause, schedule or exhibit, such reference shall be deemed
to be to this Agreement unless otherwise indicated. The text of all schedules is
incorporated herein by reference. Whenever the words "include," "includes" or
"including" are used in this Agreement, they shall be deemed to be followed by
the words "without limitation." As used herein, words in the singular will be
held to include the plural and vice versa (unless the context otherwise
requires), words of one gender shall be held to include the other gender (or the
neuter) as the context requires, and the terms "hereof", "herein", and
"herewith" and words of similar import
will, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement.


(k)    Arm's Length Negotiations. Each party herein expressly represents and
warrants to all other parties hereto that (a) before executing this Agreement,
said party has fully informed itself of the terms, contents, conditions and
effects of this Agreement; (b) said party has relied solely and completely upon
its own judgment in executing this Agreement; (c) said party has had the
opportunity to seek and has obtained the advice of its own legal, tax and
business advisors before executing this Agreement; (d) said party has acted
voluntarily and of its own free will in executing this Agreement; and (e) this
Agreement is the result of arm's length negotiations conducted by and among the
parties and their respective counsel.


(l)    Construction. The parties agree and acknowledge that they have jointly
participated in the negotiation and drafting of this Agreement. In the event of
an ambiguity or question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by the parties and no presumptions or
burdens of proof shall arise favoring any party by virtue of the authorship of
any of the provisions of this Agreement. Any reference to any federal, state,
local, or foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.


(m)    Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY TRANSACTION DOCUMENT OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED IN CONNECTION HEREWITH OR THEREWITH, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES OR ANY OF THEM IN RESPECT
OF THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (ii) EACH SUCH PARTY UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH SUCH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (iv) EACH SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS
SECTION. EACH PARTY AGREES THAT THE OTHER MAY FILE A COPY OF THIS AGREEMENT WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE WAIVER OF
THEIR RIGHT TO TRIAL BY JURY.


(n)    Further Instruments and Actions. The parties agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Agreement.
(o)    Attorney's Fees. In the event that any dispute between the parties to
this Agreement should result in litigation, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.




* * * *

IN WITNESS WHEREOF, and intending to be legally bound, the parties have duly
executed this Agreement by signing below as of the Effective Date.






PRIORITY TECHNOLOGY HOLDINGS, INC.






BY: /s/ Thomas C. Priore
Name: Thomas C. Priore
Title: Chairman and CEO








CONSULTANT
    




BY: /s/ Bruce E. Mattox
Name: Bruce E. Mattox
Title: Consultant to the Board of Directors









